Title: To Benjamin Franklin from George Holt, 3 December 1782
From: Holt, George
To: Franklin, Benjamin


SirBolbec. 3 Decr. 1782
The Libty. I take in writing is, to solicit your Friendship; to gain me a pass or an exchange for me to go to England. I have done myself the honor to write to the Secretary of the Marine Department craving his generous release of me— I am from Hudsons Bay the Vessell Calld the Charlotte which circumstances you may in all Probality be well acquainted with—my rud’ness of writing to you in this free Maner, I hope you will excuse as I have the Honor to be well acquainted with the worthy Lady Mrs. Bromfield of Islington near London Wife to a Gentleman of America. (I beleive the same Lady and one Mrs. Savidge.) with A Gentleman, had the honor to be in your Company at a Tavern in Paris about the Months, of October, & November, 1776. Therefore hope your goodness will use your Friendship, with Monsieur Le Marquis de Castries, having been Four Years almost from Home. I am Married a Long time … Your serving me in this respect will claim the service of your ever obliged Friend and humble Servant
George Holt

P.S. hope as Indisposition is the Case your goodness will excuse the rough errasements— G.H.

 
Addressed: A Monsieur / Monsieur Franklin / Ministre des Etats unis de l’amérique, / en son hôtel / Paris
Notation: Holt Mr. George, Bolbec 3. Decr. 1782.
